Case 1:04-cr-20038-TLL-PTM ECF No. 721, PageID.4730 Filed 06/17/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                              Case No. 1:04-cr-20038-05

v.                                                             Honorable Thomas L. Ludington

SERGIO CORIA,

                  Defendant.
_______________________________________/

       ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION

       On August 2, 2005, Defendant was indicted by a grand jury on one count of conspiracy to

distribute and possess with intent to distribute methamphetamine. ECF No. 88. Defendant pled

guilty and, on January 5, 20181, was sentenced to 108 months imprisonment followed by a three

year term of supervised release. ECF No. 660. Defendant is housed at Lompoc FCI.

       Defendant filed a pro se motion to reduce his sentence due to the spread of COVID-19 in

May 4, 2020. ECF No. 694. He also filed two letters dated June 23, 2020 (docketed on July 2,

2020) and June 26, 2020 (docketed July 5, 2020) inquiring as to the status of his May 4, 2020

motion. ECF Nos. 692, 693. Defendant’s Motion was denied. ECF No. 696. On September 17,

2020, Defendant, through counsel, filed a motion for compassionate release. ECF No. 704. The

Motion was denied without prejudice due to lack of exhaustion. ECF No. 706.

       On December 10, 2020, Defendant, through counsel, filed another motion for

compassionate release. ECF No. 712. The new motion was denied. ECF No. 717. On May 13,




1
 “Once charged, Coria was released on bail and fled to Mexico where he remained for approximately 12
years. Eventually, the Mexican police arrested Coria, who was living under a false name, and turned him
over to the FBI.” ECF No. 713 at PageID.4576.
Case 1:04-cr-20038-TLL-PTM ECF No. 721, PageID.4731 Filed 06/17/21 Page 2 of 3




2021, Defendant filed a motion for reconsideration. ECF No. 718. For the following reasons,

Defendant’s Motion for Reconsideration will be denied.

                                                  I.

       Pursuant to Local Rule 7.1(h), a party can file a motion for reconsideration of a previous

order. A motion for reconsideration will be granted if the moving party shows “(1) a palpable

defect, (2) the defect misled the court and the parties, and (3) that correcting the defect will result

in a different disposition of the case.” Michigan Dept. of Treasury v. Michalec, 181 F. Supp. 2d

731, 733–34 (E.D. Mich. 2002) (quoting E.D. Mich. LR 7.1(h)(3)). A “palpable defect” is

“obvious, clear, unmistakable, manifest, or plain.” Id. at 734 (citing Marketing Displays, Inc. v.

Traffix Devices, Inc., 971 F. Supp. 2d 262, 278 (E.D. Mich. 1997)). “[T]he Court will not grant

motions for rehearing or reconsideration that merely present the same issues ruled upon by the

Court, either expressly or by reasonable implication.” E.D. Mich. L.R. 7.1(h)(3); see also Bowens

v. Terris, No. 2:15-CV-10203, 2015 WL 3441531, at *1 (E.D. Mich. May 28, 2015). Furthermore,

“[i]t is well-settled that parties cannot use a motion for reconsideration to raise new legal

arguments that could have been raised before a judgment was issued.” Bank of Ann Arbor v.

Everest Nat. Ins. Co., 563 F. App’x 473, 476 (6th Cir. 2014).

                                                  II.

       In his Motion, Defendant first repeats his earlier discussion about the conditions at

Lompoc. He also explains that he was in the hospital on February 4, 2021 when medical staff

prevented him “from going into glycemic shock.” ECF No. 718 at PageID.4621. He states that he

is awaiting transfer to “camp” in the coming month. Id. at PageID.4627. Finally, he provides that

he has received the COVID-19 vaccine. Id. at PageID.4621.




                                                 -2-
Case 1:04-cr-20038-TLL-PTM ECF No. 721, PageID.4732 Filed 06/17/21 Page 3 of 3




       Defendant has not demonstrated a palpable defect in the previous Order. Further, the only

new information he includes is the fact of his vaccination, a factor that supports this Court’s

previous denial of his Motion for Compassionate Release.

       Accordingly, it is ORDERED that Defendant’s Motion for Reconsideration, ECF No. 718,

is DENIED.



Dated: June 17, 2021                                       s/Thomas L. Ludington
                                                           THOMAS L. LUDINGTON
                                                           United States District Judge




                                             -3-
